Citation Nr: 0200513	
Decision Date: 01/15/02    Archive Date: 01/25/02

DOCKET NO.  99-06 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for residuals of a jaw 
injury.

2.  Entitlement to service connection for residuals of a head 
injury, to include headaches and an eye disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran had active duty from September 1952 to August 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.

The veteran testified at a hearing in August 2001 before the 
Board Member rendering this decision, sitting in 
Indianapolis, Indiana.  A transcript of the hearing testimony 
is on file.

Subsequent to developing the issue of entitlement to service 
connection for residuals of a head injury, the veteran filed 
a claim for service connection for a left eye disorder 
secondary to the same head injury.  Inasmuch as the veteran 
claims that this eye disorder is a residual of the head 
injury, the issue is recharacterized as shown on the title 
page, and remanded for further development.


FINDINGS OF FACT

1.  All available evidence necessary for disposition of the 
appellant's appeal as to the issue to service connection for 
residuals of a jaw injury has been obtained.

2.  The veteran's service records are not available and are 
presumed to have been destroyed in the 1973 fire at the 
National Personnel Records Center (NPRC).

3.  The veteran has not identified any available post-service 
medical treatment records that might be obtained.

4.  There is no medical evidence of any current disability 
determined to be a residual of a jaw injury.


CONCLUSION OF LAW

The veteran does not have any current disability which is 
related to a jaw injury incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions); see generally Holliday v. 
Principi, 14 Vet. App. 280 (2001), see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  On August 29, 2001, the 
final regulations implementing the VCAA were published in the 
Federal Register.  The portion of those regulations 
pertaining to the duty to notify and the duty to assist are 
also effective as of the date of the enactment of the VCAA, 
November 9, 2000.  66 Fed. Reg. 45,620, 45,630-45,632 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.159).

The VCAA provides new statutory requirements regarding notice 
to an appellant and his representative and specifies duties 
to assist in the development of a claim.  VA has a duty to 
notify the appellant of any information and evidence 
needed to substantiate and complete a claim.  VCAA, 38 
U.S.C.A. §§ 5102, 5103 (West Supp. 2001).  A copy of the 
rating decision, statement of the case (SOC), and letters and 
instructions were provided to the veteran which satisfy the 
requirements of § 5103 since they clearly notify him 
of the evidence necessary to support his claim.  He has been 
given an opportunity to submit/identify additional evidence 
to meet this burden of proof as a result of a VCAA 
development letter recently dated in June 2001.  In that 
letter, the RO apprised him that he could submit additional 
argument and evidence supporting his claim.  He also was 
given the opportunity to present argument and evidence in 
support of his claim at a hearing in August 2001.  VA has 
made reasonable efforts to obtain evidence necessary to 
substantiate his claim, including any relevant records 
adequately identified by him as well as authorized by him to 
be obtained.  In this regard, the Board notes that efforts to 
obtain the veteran's service medical records from all 
potential sources were unsuccessful.  It was further noted 
that the veteran's service medical records may have been 
destroyed in the 1973 fire at the National Personnel Records 
Center (NPRC).  In view of the foregoing, the Board finds 
that the RO has satisfied the duty to notify and to assist 
the veteran mandated by the VCAA.  

Legal Criteria.  In order to establish service connection for 
a claimed disability the facts must demonstrate that a 
disease or injury resulting in current disability was 
incurred in active military service or, if pre-existing 
active service, was aggravated therein.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303 (2001).  

Service connection also may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, a showing 
of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background.  The veteran contends, in essence, that 
he is entitled to service connection for  residuals of a jaw 
injury incurred in service.  Unfortunately, the veteran's 
service medical records are unavailable and presumed to have 
been lost in the 1973 fire at the National Personnel Records 
Center (NPRC).  Attempts to obtain other service medical 
records have been unsuccessful. 

In a VA examination in March 1998, the veteran reported 
problems in the past with his jaw locking.  He alluded to the 
fact that his jaw had dislocated probably 3 or 4 times since 
1952.  He denied any recent dislocations and said it had been 
15 years since he last had the problem.  He noted that he had 
avoided dentists due to his problem and had not been to a 
dentist in 15 years.  The examiner noted extensive decay of 
his upper and lower dentition.  There was no tenderness of 
the muscles of mastication and good incisal opening of over 
40 mm.  Joints were not tender to palpation and he had no 
clicks or pops in his joints.  He did not dislocate on 
examination and occlusion was fine.  He was partially 
edentulous with a number of carious teeth.  There was no sign 
of intraoral swelling or infection.  The examiner indicated 
that the veteran's problem with subluxations in the past did 
not appear to be a problem at present as he has not 
dislocated in over 15 years and had only dislocated 3 or 4 
times since 1952.

At a hearing in August 2001, the veteran testified that he 
was seen by a dentist in service in 1952 during basic 
training.  After having some cavities filled, he could not 
close his mouth and that his jaw locked in place for 
approximately 11/2 hours.  He was admitted to the Ft. Leonard 
Wood Army Hospital for two weeks and then returned to duty. 
His jaws never locked again in service.  However, he had 
subsequently been afraid to open his jaws too wide.  He had 
never complained about his jaws locking to any doctors 
subsequent to service.  In addition he had never seen a 
dentist since, for fear of repeating the incident.  He 
reported that any personal records he may have had regarding 
his military service, including his discharge papers, were 
destroyed in a fire at his house.  He did not have any recent 
incidents of jaw locking.  When asked if there were any 
records which might help prove his claim, he indicated that 
he had already attempted to get records from the Army 
hospital and the Harrison County Hospital, that no records 
were available.

Analysis.  As noted above, the Court has held that in order 
to prevail on the issue of service connection on the merits, 
there must be medical evidence of a (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In this particular case, while the Board is willing to accept 
the veteran's lay statement as evidence of an in-service 
occurrence of jaw locking, there is no medical evidence 
confirming that the veteran has a current disability related 
to the in-service incident.  The veteran has indicated that 
he has not sought any treatment in service or since for a 
subsequent episode of jaw locking or for any residuals of 
such an episode.  While the veteran says that his jaw locked 
and he was treated during service, he also readily 
acknowledges that he did not seek treatment again after that 
incident during service.  Further he has never sought 
treatment for a jaw disorder, or even seen a dentist since 
service.  Thus, there could be no medical evidence reflecting 
complaints and/or treatment for any jaw disorders post 
service.  Finally, in his VA examination in March 1998, he 
was examined by a physician who concluded that since the 
veteran had not had any jaw dislocation in over 15 years that 
there was no jaw dislocation problem.  There is no medical 
evidence of record to the contrary.  Black v. Brown, 
10 Vet. App. 279 (1997); see also Guerrieri v. Brown, 4 
Vet. App. 467 (1993).  Moreover, since the veteran is a 
layman, he simply does not have the necessary medical 
training and/or expertise to provide a medical diagnosis or 
establish the presence of current disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  In the absence 
of medical evidence establishing the presence of the claimed 
disability, the veteran's claim must be denied.


ORDER

The claim for service connection for residuals of a jaw 
disorder is denied.


REMAND

Because of the change in the law brought about by the VCAA, a 
remand in the case of service connection for residuals of a 
head injury, is required for compliance with the notice and 
duty to assist provisions contained in the new law.  In 
addition, because the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

When the veteran underwent a VA examination in March 1998, he 
stated that he sustained a head injury in 1953 which resulted 
in headaches about once a month.  He was diagnosed with post-
traumatic muscular and/or secondary occipital headaches.  
However, the physician did not offer an opinion as to the 
etiology of the headache disorder or indicate whether or not 
the headache disorder was related to the in-service head 
injury claimed by the veteran.

Subsequently in a rating decision in October 1998, service 
connection was denied for a head injury.  It was noted that 
the veteran reportedly had not sought any treatment for 
residuals of a head injury, or headaches.

Subsequently in March 2000, the veteran, in essence, amended 
his claim, by adding a claim for an eye disorder as a 
residual of his head injury in service.  He noted treatment 
in New Salisbury and at the Louisville VAMC.  These records 
are not currently in the claims file, and should be obtained 
prior to adjudicating this issue.

At the hearing in August 2001, the veteran testified, in 
essence that in 1953, he was building a barracks in Zama, 
Japan, when a bulldozer knocked over a tree which hit him in 
the back of the head.  He was knocked down and could not 
move.  He was apparently held for observation for 7 to 8 days 
in an Army hospital.  As a result of the head injury he 
continued to have headaches, as well as a left eye disorder, 
described as a spot in the eye to the present time. 

The veteran testified that he had an eye examination in 
December 1959 for glasses.  He then corrected his testimony 
to say it was in December 1954.  The testimony at this point 
became confusing, with the veteran claiming heart problems, 
back problems, as well as vision problems related to his head 
injury.  He then noted that he had tried to get records, but 
these were not kept after 10 years.  He also stated that he 
never went to any doctors for anything.  Then he noted going 
to 2 or 3 doctors apparently for a heart disorder.  He also 
noted treatment through the VA for his eyes at some point.

As can best be determined by his testimony, after a VA 
examination in March 1998, the veteran was referred to the 
eye clinic where he was prescribed glasses.  These clinic 
records are not in the file, and should be requested upon 
remand.

When asked if there were any other records which might help 
prove his claim, the veteran indicated that records Harrison 
County Hospital would tend to support his claim but that his 
efforts to get records from this hospital had been 
unsuccessful.

In the opinion of the Board, VA should provide the veteran 
with a current medical examination and obtain a medical 
opinion based upon a review of the evidence of record as to 
the relationship, if any, between any current headache 
disorder and eye disorder to any incident of the veteran's 
military service.

Accordingly, this case is REMANDED for the following:

1.  The RO should request the veteran to 
identify all medical care providers who 
may have relevant treatment records not 
already associated with the claims file.  
After securing any necessary release, the 
RO should make all reasonable efforts to 
obtain medical records identified by the 
veteran.  Whether or not the veteran 
responds, the RO should obtain up-to-date 
records of all treatment accorded the 
veteran by VA.  To the extent there is an 
attempt to obtain records that is 
unsuccessful, the claims folder should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.

2.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and the implementing regulations are 
fully complied with and satisfied. 

3.  The veteran should be scheduled for 
an examination to determine the etiology 
and severity of any residuals of a head 
injury, including headaches and a eye 
disorder.  All indicated special studies 
should be conducted.  The claims folder 
must be made available to the examiners 
to review in conjunction with the 
examination.  The examiners should 
indicate in the examination report that 
he or she has reviewed the claims folder.  
After reviewing the records and examining 
the veteran, the examiner should provide 
diagnoses for any residuals of a head 
injury, including headaches and an eye 
disorder, found to be present and express 
an opinion as the degree of probability 
that any residuals of a head injury, 
including headaches and a left eye 
disorder, identified on examination began 
during the veteran's military service or 
is related to any incident of such 
service.

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

5.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 


